EXHIBIT COLLATERALIZED GUARANTY 1.In consideration of credit and financing accommodations granted or to be granted by IBM Credit LLC with an office located at 4111Northside Parkway, Atlanta, GA 30327 ("IBM Credit") to En Pointe Technologies Sales, Inc. ("Customer"), which is in the best interest of En Pointe Technologies, Inc. ("Guarantor"), and for other good and valuable consideration received, Guarantor jointly and severally guaranties to IBM Credit, from property held separately, jointly or in community, the prompt and unconditional performance and payment by Customer of any and all obligations, liabilities, contracts, mortgages, notes, trust receipts, secured transactions, inventory financing and security agreements, and commercial paper on which Customer is in any manner obligated, heretofore, now, or hereafter owned, contracted or acquired by IBM Credit ("Liabilities"), whether the Liabilities are individual, joint, several, primary, secondary, direct, contingent or otherwise. Guarantor also agrees to indemnify IBM Credit and hold IBM Credit harmless against any losses it may sustain and expenses it may incur, suffer or be liable for as a result of or in any way arising out of, following, or consequential to any transactions with or for the benefit of Customer. 2.Guarantor represents and covenants that its name as stated above is the exact name of Guarantor as set forth in its charter or other organizational record. Guarantor represents that it is duly organized under the laws of the State of Delaware and the organization document creating Guarantor has been filed in the appropriate office of such State. Guarantor's organization identification number assigned by its State of organization is2589668.
